 



EXHIBIT 10(oo)
SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is
made and entered into as of February 27, 2006, by and among AARON RENTS, INC., a
Georgia corporation (the “Borrower”), AARON RENTS, INC. PUERTO RICO, a Puerto
Rico corporation (the “Co-Borrower” and together with the Borrower, the
“Borrowers”), the several banks and other financial institutions from time to
time party hereto (collectively, the “Lenders”) and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to that certain Revolving Credit Agreement, dated as of May 28, 2004, as
amended by that certain First Amendment to Revolving Credit Agreement, dated as
of July 27, 2005 (as so amended and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrowers;
     WHEREAS, the Borrowers have requested that the Lenders and the
Administrative Agent amend certain provisions of the Credit Agreement, and
subject to the terms and conditions hereof, the Lenders are willing to do so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:
1. Amendments

(a)   Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “LC Commitment”, “Revolving Commitment Termination Date”, and
“Swingline Commitment” with the following definitions:

          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrower for the issuance of Letters of
Credit in an aggregate face amount not to exceed $10,000,000.
          “Revolving Commitment Termination Date” shall mean the earliest of
(i) May 28, 2008, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8(b) or Section 8.1 and (iii) the date on which
all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

 



--------------------------------------------------------------------------------



 



          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $15,000,000.
     (b) Schedule 1.1(b) of the Credit Agreement is hereby amended by deleting
such Schedule in its entirety and replacing it with Schedule 1.1(b) attached to
this Amendment and by this reference incorporated herein and in the Credit
Agreement.
     (c) Section 2.25(a) of the Credit Agreement is hereby amended by replacing
such section with the following subsection (a):
               (a) So long as no Event of Default has occurred and is
continuing, Borrower may, at any time by written notice to the Administrative
Agent, who shall promptly notify the Lenders, request that the Aggregate
Revolving Commitment be increased up to an amount not to exceed $170,000,000
(the “Requested Commitment Amount”). No Lender (or any successor thereto) shall
have any obligation to increase its Revolving Commitment or its other
obligations under this Agreement and the other Loan Documents, and any decision
by a Lender to increase its Revolving Commitment shall be made in its sole
discretion independently from any other Lender.
     2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Loan Parties hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Borrowers shall have no rights under this
Amendment, until (a) the Administrative Agent shall have received (i)
reimbursement or payment of its costs and expenses incurred in connection with
this Amendment or otherwise outstanding (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Administrative Agent),
(ii) a favorable written opinion of Kilpatrick Stockton, LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, this Amendment and the
transactions contemplated herein as the Administrative Agent or the Required
Lenders shall reasonably request, each in form and substance reasonably
satisfactory to the Administrative Agent, (iii) a certificate of the Secretary
or Assistant Secretary of each Loan Party, certifying copies of its bylaws and
of the resolutions of its boards of directors, authorizing the execution,
delivery and performance of this Amendment and certifying the name, title and
true signature of each officer of such Loan Party executing this Amendment,
(iv) executed counterparts to this Amendment from the Borrower, each of the
Guarantors and the Required Lenders and (v) duly executed Revolving Credit Notes
executed by the Borrower payable to such Lender; and duly executed Notes
executed by the Co-Borrower payable to such Lender and (b) the Borrowers shall
have prepaid the Loans in their entirety and, to the extent the Borrowers elect
to do so and subject to the conditions specified in Article II, the Borrowers
shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to this Amendment, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Commitments after giving effect to this Amendment, and effective upon the
effectiveness of this Amendment, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall

 



--------------------------------------------------------------------------------



 



be adjusted automatically such that, after giving effect to such adjustments,
the Lenders shall hold participations in each such Letter of Credit in
proportion to their respective Revolving Commitments. The Administrative Agent,
the Lenders and the Borrowers hereby agree that the prepayment referred to in
clause (b) of the previous sentence shall be without premium or penalty to the
Borrowers and no compensation under Section 2.18 of the Credit Agreement shall
be required to be paid by Borrowers to any of the Lenders or Administrative
Agent in connection with such prepayment.
     3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrowers hereby
represent and warrant to the Lenders and the Administrative Agent that:
     (a) The execution, delivery and performance by the Borrowers of this
Amendment (i) are within the Borrowers’ power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of the Borrowers’ certificates of incorporation
or bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which the Borrowers or any of
their Subsidiaries is a party or by which the Borrowers or any such Subsidiary
or any of their respective property is bound; (vi) do not result in the creation
or imposition of any Lien upon any of the property of the Borrowers or any of
their Subsidiaries; and (vii) do not require the consent or approval of any
Governmental Authority or any other person;
     (b) This Amendment has been duly executed and delivered for the benefit of
or on behalf of the Borrowers and constitutes a legal, valid and binding
obligation of each Borrower, enforceable against each Borrowers in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and
     (c) After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
     4. Reaffirmation of Guaranty. The Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and ratifies and confirms the terms
of the Subsidiary Guaranty Agreement with respect to the indebtedness now or
hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder. The Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrowers to the Lenders or any
other obligation of the Borrowers, or any actions now or hereafter taken by the
Lenders with respect to any obligation of the Borrowers, the Subsidiary Guaranty
Agreement (i) is and shall continue to be a primary obligation of the Guarantor,
(ii) is and shall continue to be an absolute, unconditional, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to

 



--------------------------------------------------------------------------------



 



be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of the Guarantor under the Subsidiary Guaranty Agreement.
     5. Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
     6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
     7. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
     8. Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
     9. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
     10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     11. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature Pages To Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, under seal in the case of the Borrowers and the Guarantor, by
their respective authorized officers as of the day and year first above written.

                  BORROWERS:    
 
                AARON RENTS, INC    
 
           
 
  By:   /s/ Gilbert L. Danielson    
 
      Name: Gilbert L. Danielson    
 
      Title: Executive Vice President,    
 
      Chief Financial Officer    
 
                AARON RENTS, INC. PUERTO RICO    
 
           
 
  By:   /s/ Robert P. Sinclair, Jr.    
 
      Name: Robert P. Sinclair, Jr.    
 
      Title: Treasurer    
 
                GUARANTOR:         AARON INVESTMENT COMPANY, as        
Guarantor    
 
           
 
  By:   /s/ Gilbert L. Danielson    
 
      Name: Gilbert L. Danielson    
 
      Title: Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,

as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
      By:   /s/ Kelly Gunter         Name:   Kelly Gunter        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Tom Harper         Name:   Tom Harper        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



         

            REGIONS BANK
      By:   /s/ Stephen H. Lee         Name:   Stephen H. Lee         Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            BRANCH BANKING & TRUST CO.
      By:   /s/ Paul E. McLaughlin         Name:   Paul E. McLaughlin       
Title:   Senior Vice President   

 